Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
In re pages 5-6, applicants present arguments that the amendment to the claims aren’t taught by Hosogawa. It is argued that Hosogawa does not teach change in translucency or transparency that depends on the incident light because it discloses a static light shielding coating that changes the characteristics of the incident light.
In response, respectfully disagrees. Hosogawa clearly teaches the claimed in paragraph 2 wherein “the light-shielding film sufficiently absorbs stray light … to reduce unnecessary light such as flare or ghost”. Paragraphs 11-18 teaches using resins of different type to reduce the light and therefore reduces the transparency or the translucency since less light passes through the film at particular angles. Therefore, it is clear that the light shielding film absorbs the stray light, and as further described in paragraph 19, the advantage is to reduce the stray light, from the side angles for the light entering the optical element onto which the light-shielding film is placed onto. Therefore, it is the examiner’s position that at least the portion of the claim regarding the VCF is taught by Hosogawa.
Arguments toward added new limitations are moot in view of the new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0181098) in view of Ruhnau et al. (US 2015/0219809) and further in view of Hosokawa et al. (US 2015/0301229) and further in view of Ishido et al. (US 2015/0192783) and further in view of Hsieh (US 5,571,443).
	Regarding claim 1, Davis teaches an automotive camera, comprising:
at least one lens unit (paragraphs 35-42 and Figs. 10, 12, 14 teaches a lens part of the camera);
at least one image sensor comprising a plurality of light sensitive elements configured to collect incident light projected by the lens unit and transform it into an electrical signal, the image sensor being configured to read out the charge collected by the plurality of light sensitive elements with a predetermined frame rate (Figs. 10, 12, 14 and 17 teaches a camera with a lens and a sensor for capturing the images generated by light being incident on the lens unit) and
Furthermore, although Davis teaches the claimed as discussed above with reference to the camera 108/250 in Figs. 10 and 12, fails to explicitly teach that the camera is an automotive camera per se.
In an analogous art, Ruhnau teaches wherein cameras with light intensity reducing capabilities are utilized in automobiles (paragraph 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Ruhnau into the system of Davis because such incorporation allows for the benefit of improving the detection of light pulses during daytime and nighttime operation in a vehicle (Paragraphs 20-23).
As discussed above, the proposed combination of Davis and Ruhnau teaches various view control films in Figs. 10, 12, 14 and 16A (Davis) with respect to automotive cameras as claimed, however, fails to teach the at least one apparatus for light intensity adjustment adapted to remove stray light entering into the at least one lens unit, wherein the at least one apparatus is mounted or mountable in front of the lens unit and comprises a view control film (VCF) is configured to change a transparency or a translucency of a recording view of the automotive camera depending on an angle of incidence of recorded incident light, and that the view control film is a fixed film that is fixed with respect to the lens unit.
	Hosogawa teaches the claimed in par--agraphs 2 and 11 wherein in the prior arts, it is well known to create films and coatings for optical elements such that light entering the side of the film (at particular angles) is- absorbed in the film/coating and not allowed to go through and into the optical elements of an imaging system, while light in the middle/center of the film is allowed to get through. Optical elements includes lens for cameras. Films are therefore directed placed/laminated onto lens and coatings are also similarly applied to a surface of an optical element. It is important to consider the claim language of “VCF which is configured to change a transparency or a translucency of a view depending on a viewing angle”. The term “viewing angle” can be given different interpretations based on which direction the light is considered to be travelling and being “viewed”. Is the viewer the camera’s imaging lens and the image sensor that ultimately “views” the image or is the viewer a user who is standing in front of the camera looking directly into the camera lens. Therefore, while applicants appear to impart a particular meaning to the term view control film, in Hosogawa, the image being captured, the transparency/translucency of the images at particular angles of the imaging plane (sides) are being changed to make it darker. Optical imaging lens focus/disperse the light and the light is carried at particular angles till they generally converge to a point. As an example, from the perspective of the imaging sensor, the light carrying photons near sides of the lens are located at a particular viewing angle different from the angle of light near the center of the image plane, and are therefore made darker, thus meeting the claimed language of “to change a transparency or a translucency of a view depending on a viewing angle”. Additionally, Paragraphs 11-18 teaches using resins of different type to reduce the light and therefore reduces the transparency or the translucency since less light passes through the film at particular angles. Therefore, it is clear that the light shielding film absorbs the stray light, and as further described in paragraph 19, the advantage is to reduce the stray light, from the side angles for the light entering the optical element onto which the light-shielding film is placed onto. Therefore, it is the position of the examiner that the prior art of Hosogawa teaches a form of changing the transparency/translucency of a view depending on a viewing angle as claimed.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hosogawa into the camera system of Davis such that the camera lens of Davis is also laminated with polarizers that limits the light intensity passing through the lens because said incorporation allows for the benefit of improving the image quality of a captured image because it reduces stray light and thereby reducing flares and ghostings in the captured image (Hosogawa: paragraph 2).
	Therefore, the proposed combination of Davis, Ruhnau and Hosogawa teaches an automotive camera as discussed above, however, fails to teach wherein it further comprises a coverglass and the VCF is positioned on the coverglass.
	In an analogous art, Ishido teaches in paragraph 105, in generic optical systems for cameras, that while its known to apply an optical element directly onto a lens, it is also taught that the optical element can be applied to various other parts of the optical system, including a coverglass that covers the lens.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply Hosogawa’s teachings of using a film for use on an optical imaging lens to also be used on a coverglass that covers the lens (as taught by Ishido), because such an incorporation allows for the benefit of improving the ease of handling such optical components (paragraph 105).
	However, the proposed combination of Davis, Ruhnau, Hosogawa and Ishido fails to teach, however, Hsieh teaches “wherein the automotive camera is configured to transmit the electrical signal of the collected incident light projected by at least one lens unit to a display unit” (col. 2, line 64 through col. 3, line 9 teaches wherein an automobile camera is able to transmit the image it has captured to an onboard display unit in the vehicle itself).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Hsieh into the proposed combination of Davis, Ruhnau, Hosogawa and Ishido because such an incorporation allows for the benefit of improving safety for drivers (col.1, lines 14-36).
Regarding claims 2 and 8, Davis and Hosogawa teaches the claimed wherein an integration time of the image sensor for collecting the incident light is approximately constant (Paragraph 90-92 teaches wherein both the polarizers are used to generate adjustable light emerging from the two filters. Paragraph 90-92 teaches wherein the rotation of the polarizers are dependent on the exposure time of the frame on the sensor 250. Varying rotation speeds are used to generate different exposure windows, which is the varying light adjustment. Figs. 5-6 illustrates the same wherein the ideal exposure window is with respect to the frame rate of the capture device (e.g. - 24fps). Further paragraph 87 and 91 teaches wherein electronic drive system 106 (which controls the driving of the two polarizing filters) is synchronized with the sensor 108. The claimed “the integration time of the sensor is maintained at the maximum" is given the interpretation that the sensor is capable of maximizing the sensor's ability to integrate the emergent light onto the sensor to generate an output image. As such, the system of Davis is setup in such a way that the two polarizing filters are moved to be in relation to the single exposure time of a single frame onto its sensor, thereby allowing the sensor a maximized time to integrate the emergent light and form a frame image). The teaching of Davis can therefore be applied to the VCF of Hosogawa because one of ordinary skill in the art at the time of the invention would have motivated to perform such modifications because one would have expected the same results of allowing the sensor to maximize the time to integrate the emergent light and form a frame image.
Regarding claims 3 and 9, Davis and Hosogawa teaches the claimed wherein the integration time of the image sensor is close to a maximum defined by a time period between two consecutive frame read outs (Paragraph 90-92 teaches wherein both the polarizers are used to generate adjustable light emerging from the two filters. Paragraph 90-92 teaches wherein the rotation of the polarizers are dependent on the exposure time of the frame on the sensor 250. Varying rotation speeds are used to generate different exposure windows, which is the varying light adjustment. Figs. 5-6 illustrates the same wherein the ideal exposure window is with respect to the frame rate of the capture device (e.g. - 24fps). Further paragraph 87 and 91 teaches wherein electronic drive system 106 (which controls the driving of the two polarizing filters) is synchronized with the sensor 108. The claimed “the integration time of the sensor is maintained at the maximum" is given the interpretation that the sensor is capable of maximizing the sensor's ability to integrate the emergent light onto the sensor to generate an output image on a frame to frame basis. As such, the system of Davis is setup in such a way that the two polarizing filters are moved to be in relation to the single exposure time of a single frame onto its sensor, thereby allowing the sensor a maximized time to integrate the emergent light and form a frame image). The teaching of Davis can therefore be applied to the VCF of Hosogawa because one of ordinary skill in the art at the time of the invention would have motivated to perform such modifications because one would have expected the same results of allowing the sensor to maximize the time to integrate the emergent light and form a frame image.
Regarding claims 6, 12 and 16, Hosogawa teaches the claimed wherein the VCF is positioned on an outermost lens of the lens unit (paragraphs 2 and 11, film/coating directly on the optical equipment preventing stray light from entering the lens unit).
Claim 7 is rejected for the same reasons as discussed in claim 1 above with regards to Ruhnau’s automotive setup.
Regarding claim 13, Davis and Hosogawa teaches a method for adjusting light intensity by an apparatus for light intensity adjustment according to claim 1 (see claim 1 above), comprising dimming the at least one apparatus for light intensity adjustment to at least a frame rate of an image sensor of the automotive camera so that the integration time of the sensor is maintained at a maximum (Paragraph 90-92 teaches wherein both the polarizers are used to generate adjustable light emerging from the two filters. Paragraph 90-92 teaches wherein the rotation of the polarizers are dependent on the exposure time of the frame on the sensor 250. Varying rotation speeds are used to generate different exposure windows, which is the varying light adjustment. Figs. 5-6 illustrates the same wherein the ideal exposure window is with respect to the frame rate of the capture device (e.g. - 24fps). Further paragraph 87 and 91 teaches wherein electronic drive system 106 (which controls the driving of the two polarizing filters) is synchronized with the sensor 108. The claimed “the integration time of the sensor is maintained at the maximum" is given the interpretation that the sensor is capable of maximizing the sensor's ability to integrate the emergent light onto the sensor to generate an output image. As such, the system of Davis is setup in such a way that the two polarizing filters are moved to be in relation to the single exposure time of a single frame onto its sensor, thereby allowing the sensor a maximized time to integrate the emergent light and form a frame image). The teaching of Davis can therefore be applied to the VCF of Hosogawa because one of ordinary skill in the art at the time of the invention would have motivated to perform such modifications because one would have expected the same results of allowing the sensor to maximize the time to integrate the emergent light and form a frame image.
Claim 17 is rejected for the same reasons as discussed in claim 1 above, Hosogawa teaches that the film is installed/laminated directly to the optical equipment for cameras, i.e. lens to prevent stray light entering the optical lens. In the proposed combination above, Hosogawa’s incorporation into Davis allows for light shielding light to be installed/laminated onto the optical equipment (i.e. lens) to prevent stray light from entering into the lens.

Claims 5, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0181098) in view of Ruhnau et al. (US 2015/0219809) further in view of Hosogawa et al. (US 2015/0301229), further in view of Ishido et al. (US 2015/0192783), further in view of Hsieh (US 5,571,443) and further in view of Engel et al. (US 2014/0043464).
Regarding claims 5, 11 and 15, while the proposed combination of Davis, Ruhnau, Hosogawa, Ishido and Hsieh teaches wherein filters are placed in front of an automotive camera’s lens unit on a coverglass, fails to explicitly teach wherein the coverglass is mounted on the camera and that it can be detached from the automotive camera. 
However, Engel teaches the claimed in paragraph 17, wherein for an imaging system that utilizes a coverglass to cover the optical elements of the imaging system, the cover glass is contemplated to be detachably arranged on the lens/camera.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Engel into the proposed combination of Davis, Ruhnau, Hosogawa, Ishido and Hsieh such that Davis’ system utilizes a coverglass structure in the form of filter assembly housing because such an incorporation allows for the benefit of improving its ability to be easily replaced when necessary (paragraph 17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481